1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    BRUCE LEE GIPSON,                           Case No. EDCV 19-197-R (KK)
11                               Plaintiff,
12                        v.                      ORDER ACCEPTING FINDINGS
                                                  AND RECOMMENDATION OF
13                                                UNITED STATES MAGISTRATE
      WEST VALLEY DETENTION RISK                  JUDGE
14    MANAGEMENT, et al.,
15                               Defendant(s).
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
19   Complaint, the relevant records on file, and the Report and Recommendation of the
20   United States Magistrate Judge. No objections have been filed. The Court accepts
21   the findings and recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
23   action without prejudice.
24
25   Dated: September 25, 2019
26
                                              HONORABLE R. GARY KLAUSNER
27                                            United States District Judge
28
